DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 2, recites: “a fiberglass tube”. However, the specification does not explicitly describe the fiberglass tube which made out of 2 different parts (a glass fiber tube and a sleeve) but in a one whole body part as recited in claim 3: “a fiber glass tube comprises a sleeve and a glass fiber tube”. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 10542780).
As per claim 1: Chung discloses an electronic cigarette, comprising an atomization assembly (as shown in fig. 1) and a battery assembly (see fig. 1; wherein the threaded terminal 92 is in contact to the battery module); wherein the atomization assembly comprises a clearomizer (see fig. 1; wherein the reservoir and the heater element are located); the clearomizer comprises a first sealing gasket 23, an e-liquid storage tank 33, a second sealing gasket 36, and a heating module 50; the first sealing gasket 23 and the second sealing gasket 33 are disposed on two ends of the e-liquid storage tank 33 (as shown in fig. 1), respectively; the heating module 50 is disposed in the e-liquid storage tank 33 and between the first sealing gasket 23 and the second sealing gasket 33.

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (US 10279934).
As per claim 1: Christensen discloses an electronic cigarette, comprising an atomization assembly (as shown in figs. 11A-B) and a battery assembly (not shown); wherein the atomization assembly comprises a clearomizer (the atomizer as shown in fig. 11A; wherein the reservoir and heater element are located); the clearomizer comprises a first sealing gasket 1009, an e-liquid storage tank 441, a second sealing gasket 1015, and a heating module 443; the first sealing gasket 1009 and the second sealing gasket 1015 are disposed on two ends of the e-liquid storage tank 441 (as shown in figs. 11A-B), respectively; the heating module 443 is disposed in the e-liquid storage tank 441 and between the first sealing gasket 1009 and the second sealing gasket 1015.

	Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu Qiuming (WO 2016/149896).
	As per claim 1: Liu discloses an electronic cigarette (abstract), comprising an atomization assembly 312 and a battery assembly (see Para. [0004]; wherein constructing an atomization assembly for combining with a battery assembly to form an electronic cigarette); wherein the atomization assembly 312 comprises a clearomizer (the atomizer); the clearomizer comprises a first sealing gasket 24, an e-liquid storage tank 21, a second sealing gasket 314, and a heating module 33; the first sealing gasket 24 and the second sealing gasket 314 are disposed on two ends of the e-liquid storage tank 21, respectively; the heating module 33 is disposed in the e-liquid storage tank 21 and between the first sealing gasket 24 and the second sealing gasket 314 (as shown in figs. 5-6).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 10542780) in view of Liu Qiuming (WO 2016/041209).
	As per claim 2: Chung discloses the electronic cigarette, wherein the heating module 50 comprises a tube 52, a heating wire 53, and a strip of cotton (wherein a wick pulls the liquid from the fluid reservoir 101 of the tank 33 into the vaporizing chamber formed immediately above the heating element tip 51). However, Chung does not explicitly disclose wherein the tube is fiberglass tube, and the heating wire is disposed in the fiberglass tube; and the strip of cotton is wrapped around the fiberglass tube.
	Liu discloses wherein the heating module (see fig. 4) comprises a fiberglass tube 311, a heating wire 312, and a strip of cotton 313; the heating wire 312 is disposed in the fiberglass tube 311; the strip of cotton 313 is wrapped around the fiberglass tube 313 (see figs. 6-7; wherein the receiving groove 3114’ extending along the longitudinal direction of the supporting section 3111 ′, and the receiving groove 3114 ′ and the through hole 3115 penetrating both end faces of the fiberglass tube 311 ′. 'Connecting, the liquid guiding member 313' passes through the heating wire 312' wound on the fiberglass tube 311' and is placed on the receiving groove 3114', wherein the liquid guiding member 313' is fastened or clamped to the receiving groove. 3114', the liquid guiding member 313' is in contact with the surface of the fiberglass tube 311' and the heating wire 312') in order to transfer the liquid/material/substance effectively, stability and securely with fiberglass tube.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the electronic cigarette of Chung by having the tube is fiberglass tube, and the heating wire is disposed in the fiberglass tube; and the strip of cotton is wrapped around the fiberglass tube as taught by Liu to further provide the electronic cigarette the connection between the liquid guiding member and the fiberglass tube is tighter, the fixing is more reliable, the liquid guiding effect is better, and the atomizing assembly can be reduced volume.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831